[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 00-2410

                        DANNY M. KELLY,

                     Plaintiff, Appellant,

                               v.

    MCDONALD’S CORPORATION; CANOBIE LAKE PARK CORPORATION,

                     Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard Stearns, U.S. District Judge]


                             Before

                  Bownes, Senior Circuit Judge,
              Torruella and Lipez, Circuit Judges.



     Danny M. Kelly on brief pro se.
     John P. Noyes and Gilberg & Kiernan on defendant-appellee
McDonald’s Corporation’s Motion for Summary Disposition.
     Cathryn Spaulding and Zizik, Lasalle & Powers, P.C. on
appellee, Canobie Lake Park Corporation’s Memorandum in Support
of Motion for Summary Disposition.



                         June 29, 2001
         Per Curiam. The district court dismissed the claims

against McDonald's Corporation for failure to state a claim.

Later, the court dismissed any intended "civil rights" claim

against Canobie Lake Park for failure to state a cognizable

federal claim and, when plaintiff failed to substantiate the

requisite amount in controversy for diversity jurisdiction,

the remaining claims were dismissed for lack of subject

matter jurisdiction.

         Reviewing the judgment de novo in light of the

record and the parties' arguments on appeal, we affirm.   See

Loc. R. 27(c).




                            -2-